DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Species I (claims 1-3, 7-10, 12-14, 18, 33-34) in the reply filed on 12/13/2021 is acknowledged.  The traversal is on the ground(s) that the grouping of claims do not lack unity of invention.  This is not found persuasive because the groups do not share common technical features.  The groups are directed to different inventions, each invention does not require technical features from the others, for example, Group I is directed to a shield and Group II is directed to a container and does not require the particular technical features of the shields since the container is only intended to be used with a safety shield.  Furthermore, applicant is only limited to a single invention and each species of shields and containers have different technical features that are structurally different and function differently even if their shared technical feature is the same.  In that instant case, their common tehnical feature is to hold surgical needles; however, as evidenced by the prior art of WO2017075548, needle shields are known in the art and thus the common technical feature is not deemed special.  Upon further review, claim 8 is directed to a non-elected species and is thus hereby WITHDRAWN.  Claims 1-3, 7, 9-10, 12-14, 18, 33-34 are examined accordingly.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 9-10, 12-14, 18, 33-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for the stops being bidirectional and furthermore, there is no support in the original disclosure for resistance of the stops being substantially equal and thus it constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7, 9-10, 12-14, 18, 33-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 9, the term “associated with” is unclear because the claim limitation fails to set forth the metes and bounds of the claim.  For example, it is unclear if the stops are ramps or if ramps are being claimed in addition to the stops. 
Regarding claim 33, “the tabs” lack antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 7, 10, 13-14, 18, as best understood, is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,047,826 to Kalinski et al (Kalinski).
Regarding claim 1, Kalinski discloses a safety shield (10, 10’)  capable of being used with a surgical needle (110), the shield comprising a housing (10, 10’) for retaining a single needle, a portion (50, Fig 1) of the housing being split to form a passageway (60, Fig 1) to allow for user placement and removal of the needle, one or more bidirectional stops (70, Fig 1) capable of functioning in two directions positioned in the passageway to prevent a needle retained in the housing from moving out of the passageway without user interference, a needle access port (25, Fig 4) within the housing to allow for a portion of the needle to be grasped to facilitate removal and insertion of the needle through the passageway and over the stops, wherein the housing is capable of surrounding a patient interfacing end (114) of a needle (Fig 1) since it has the structure as recited, wherein resistance provided by the stops (70) against user placement is substantially equal to resistance provided by the stops against user removal of the needle since the stop is generally of the same shape and structure in both directions and thus any resistance would be the same.
Regarding claim 7, Kalinski further discloses at least two bidirectional stops (70), the stops capable of being positioned near the ends of the needle as recited (Fig 1).
Regarding claim 10, Kalinski further discloses a groove (90) within the housing that corresponds to shape of the needle.
Regarding claim 13, Kalinski further teaches housing being U-shaped (Fig 4).
Regarding claim 14, Kalinski further teaches grips (27, 28) providing on the housing to facilitate handling of the shield.
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinski in view of WO 2017/075548 to Gorek et al. (Gorek).
Regarding claims 2-3, Kalinski does not teach a tab within the housing urged against the housing to retain the needle.  However, Gorek discloses a needle shield (Fig 169) and in particular discloses the shield comprising a tab with two wings (347) to urge against the housing to retain surgical needle (104).  One of ordinary skill in the art would have found it obvious to incorporate wings to the Kalinski shield as suggested by Gorek in order to facilitate holding of the needle.

Regarding claim 34, the modified Kalinski teaches the shield of claim 10 but does not teach a portion of the housing sections to form a tab.  However, Gorek discloses a needle shield (Fig 169) and in particular discloses the shield comprising a tab with two wings (347) to urge against the housing to retain surgical needle (104).  One of ordinary skill in the art would have found it obvious to incorporate wings to the Kalinski shield as suggested by Gorek in order to facilitate holding of the needle.  The modification would have resulted in the groove being on the tab.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinski in view of US 2010/0170812 to Odierno.
Regarding claim 9, Kalinski discloses the shield of claim 1 but does not teach stops associated with ramps.  However, Odierno discloses a needle holder (Fig 1a) and in particular a ramp structure (30, 40) that funnels the needle into the housing for retention of the needle.  One of ordinary skill in the art would have found it obvious to incorporate ramps to the Kalinski shield as suggested by Odierno in order to facilitate guiding of the needle to the stops.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinski in view of US Patent No. 4,287,987 to Hoffman et al. (Hoffman).
Regarding claim 12, Kalinski discloses the shield of claim 1 but does not teach a slit on the perimeter.  Hoffman discloses a surgical needle holder (Fig 1) and in particular discloses a slit (42) in the perimeter of the holder.  One of ordinary skill in the art would have found it obvious 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735